UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1584



YING SHENG XIE,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-641-160)


Submitted:   November 19, 2004            Decided:   January 13, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark A. Mancini, WASSERMAN, MANCINI & CHANG, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Donald
E. Keener, Deputy Director, Alison R. Drucker, Senior Litigation
Counsel, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ying Sheng Xie, a native and citizen of China, petitions

for review of the Board of Immigration Appeals’ (Board) order

denying her motion to reconsider.

            We review the Board’s denial of a motion to reconsider

with extreme deference and only for an abuse of discretion.                 8

C.F.R. § 1003.2(a) (2004); INS v. Doherty, 502 U.S. 314, 323-24

(1992); Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999).                  A

motion to reconsider asserts the Board made an error in its earlier

decision.     The motion must “state the reasons for the motion by

specifying the errors of fact or law in the prior Board decision

and shall be supported by pertinent authority.”                8 C.F.R. §

1003.2(b)(1).      Such   motions   are     especially   disfavored   “in   a

deportation proceeding, where, as a general matter, every delay

works to the advantage of the deportable alien who wishes merely to

remain in the United States.”       Doherty, 502 U.S. at 323.

            We lack jurisdiction to address Xie’s arguments that she

suffered past persecution for refusing to undergo a forced abortion

and for resisting a coercive population control program because

they were not raised in her motion to reconsider.             See 8 U.S.C.

§ 1252(d)(1) (2000); Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th

Cir. 2004).     For the same reason, we lack jurisdiction to review

Xie’s argument that she has a well founded fear of being sterilized




                                    - 2 -
because she violated an agreement saying she would not have any

more children.

            With respect to Xie’s argument that she was forced to

abort   a   pregnancy,   we    conclude    the    Board   did   not   abuse   its

discretion in denying Xie’s claim because she did not experience

any actual harm.    Finally, we conclude the Board did not abuse its

discretion when it denied Xie’s argument that she would be forced

to have an abortion if she became pregnant again.                 The purpose of

a motion to reconsider is to point out errors of law or fact, but

Xie’s argument was a new legal challenge not asserted in her

initial appeal.    See 8 C.F.R. § 1003.2(b)(1).

            Accordingly,      we   deny   the    petition   for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                PETITION DENIED




                                     - 3 -